Exhibit 10.2

 

AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT

 

THIS AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT (the “Guarantee”) is
made and entered into June 14, 2005, by each of the entities listed on the
signature pages hereto (each a “Guarantor” and collectively, the “Guarantors”),
in favor of PNC BANK, NATIONAL ASSOCIATION, including its successors and
assigns, as administrative agent for the Lenders under the Credit Agreement
described below (the “Agent”).

 

BACKGROUND:

 

In order to induce the Lenders to make loans to K. Hovnanian Enterprises, Inc.,
a California corporation (the “Borrower”), in accordance with that certain Fifth
Amended and Restated Credit Agreement of even date herewith (as it may hereafter
from time to time be amended, restated, modified or supplemented, the “Credit
Agreement”) by and among the Borrower, Hovnanian Enterprises, Inc. (one of the
Guarantors), the Agent, and the Lenders now or hereafter party thereto (the
“Lenders”), each Guarantor hereby unconditionally and irrevocably guarantees and
becomes surety as though it was a primary obligor for the full and timely
payment when due, whether at maturity, by declaration, acceleration or
otherwise, of the principal of and interest and fees on all Obligations (as
defined in the Credit Agreement), both those now in existence and those that
shall hereafter be made, of the Borrower to the Agent and the Lenders under the
Credit Agreement and the Notes issued by the Borrower in connection therewith
and any extensions, renewals, replacements or refundings thereof, and each and
every other obligation or liability (both those now in existence and those that
shall hereafter arise and including, without limitation, all costs and expenses
of enforcement and collection, including reasonable attorney’s fees) of the
Borrower to the Lenders under the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement), and any extensions, renewals, replacements
or refundings thereof (hereinafter referred to as the “Guaranteed
Indebtedness”), whether or not such Guaranteed Indebtedness or any portion
thereof shall hereafter be released or discharged or is for any reason invalid
or unenforceable.

 


1.                                       CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE SUCH MEANINGS GIVEN TO THEM IN THE CREDIT
AGREEMENT.


 


2.                                       EACH GUARANTOR AGREES TO MAKE SUCH FULL
PAYMENT FORTHWITH UPON DEMAND OF THE AGENT WHEN THE GUARANTEED INDEBTEDNESS OR
ANY PORTION THEREOF IS DUE TO BE PAID BY THE BORROWER TO THE LENDERS, WHETHER AT
STATED MATURITY, BY DECLARATION, ACCELERATION OR OTHERWISE.  EACH GUARANTOR
AGREES TO MAKE SUCH FULL PAYMENT IRRESPECTIVE OF WHETHER OR NOT ANY ONE OR MORE
OF THE FOLLOWING EVENTS HAS OCCURRED:  (I) THE AGENT HAS MADE ANY DEMAND ON THE
BORROWER OR THE OTHER GUARANTORS; (II) THE AGENT HAS TAKEN ANY ACTION OF ANY
NATURE AGAINST THE BORROWER OR THE OTHER GUARANTORS; (III) THE AGENT HAS PURSUED
ANY RIGHTS WHICH IT HAS AGAINST ANY OTHER PERSON WHO MAY BE LIABLE FOR THE
GUARANTEED INDEBTEDNESS; (IV) THE AGENT HOLDS OR HAS RESORTED TO ANY SECURITY
FOR THE GUARANTEED INDEBTEDNESS; OR (V) THE AGENT HAS INVOKED ANY OTHER REMEDY
OR RIGHT IT HAS AVAILABLE WITH RESPECT TO THE GUARANTEED INDEBTEDNESS.  EACH
GUARANTOR FURTHER AGREES TO MAKE FULL PAYMENT TO THE LENDERS EVEN IF
CIRCUMSTANCES EXIST WHICH OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF
SUCH GUARANTOR AS SURETY OR GUARANTOR.

 

--------------------------------------------------------------------------------


 


3.                                       THE TERMS, CONDITIONS AND PROVISIONS OF
SECTION 5.1 [REPRESENTATIONS AND WARRANTIES] OF THE CREDIT AGREEMENT ARE
INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH IN THIS GUARANTEE.  THE
GUARANTORS, JOINTLY AND SEVERALLY, WITHOUT ANY FURTHER ACT OR UNDERTAKING OR THE
OCCURRENCE OF ANY OTHER EVENT, MAKE THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 5.1 [REPRESENTATIONS AND WARRANTIES] OF THE CREDIT AGREEMENT TO THE
AGENT AND TO EACH OF THE LENDERS ON THE DATE HEREOF AND ON THE CLOSING DATE AND
EACH DATE THEREAFTER ON WHICH A LOAN IS MADE OR A LETTER OF CREDIT IS ISSUED AS
PROVIDED IN AND SUBJECT TO SECTION 6.1 [FIRST LOANS AND LETTERS OF CREDIT] AND
SECTION 6.2 [EACH ADDITIONAL LOAN OR LETTER OF CREDIT] OF THE CREDIT AGREEMENT. 
IN ADDITION, EACH GUARANTOR WARRANTS TO THE AGENT AND THE LENDERS THAT: (I) NO
OTHER AGREEMENT, REPRESENTATION OR SPECIAL CONDITION EXISTS BETWEEN SUCH
GUARANTOR AND THE AGENT OR ANY LENDER REGARDING THE LIABILITY OF SUCH GUARANTOR
HEREUNDER, NOR DOES ANY UNDERSTANDING EXIST BETWEEN SUCH GUARANTOR AND ANY
LENDER THAT THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER ARE OR WILL BE OTHER
THAN AS SET FORTH HEREIN; AND (II) AS OF THE DATE HEREOF, SUCH GUARANTOR HAS NO
DEFENSE WHATSOEVER TO ANY ACTION OR PROCEEDING THAT MAY BE BROUGHT TO ENFORCE
THIS GUARANTEE.


 


4.                                       UNTIL ALL OF THE GUARANTEED
INDEBTEDNESS IS PAID IN FULL, EACH GUARANTOR WAIVES AND AGREES NOT TO ENFORCE
ANY OF THE RIGHTS OF SUCH GUARANTOR AGAINST THE BORROWER OR THE OTHER
GUARANTORS, INCLUDING, BUT NOT LIMITED TO: (I) ANY RIGHT OF SUCH GUARANTOR TO BE
SUBROGATED IN WHOLE OR IN PART TO ANY RIGHT OR CLAIM WITH RESPECT TO ANY
GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF TO THE LENDERS WHICH MIGHT
OTHERWISE ARISE FROM PAYMENT BY ANY GUARANTOR TO THE LENDERS ON THE ACCOUNT OF
THE GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF; AND (II) ANY RIGHT OF ANY
GUARANTOR TO REQUIRE THE MARSHALLING OF ASSETS OF THE BORROWER OR THE OTHER
GUARANTORS WHICH MIGHT OTHERWISE ARISE FROM PAYMENT BY ANY GUARANTOR TO THE
LENDERS ON ACCOUNT OF THE GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF.  IF
ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR IN VIOLATION OF THE PRECEDING
SENTENCE, SUCH AMOUNT SHALL BE DEEMED TO HAVE BEEN PAID TO SUCH GUARANTOR FOR
THE BENEFIT OF, AND HELD IN TRUST FOR THE BENEFIT OF, THE LENDERS AND SHALL
FORTHWITH BE PAID TO THE AGENT AND THE LENDERS TO BE CREDITED AND APPLIED UPON
THE GUARANTEED INDEBTEDNESS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH
THE TERMS OF THE CREDIT AGREEMENT.  EACH GUARANTOR ACKNOWLEDGES THAT IT WILL
RECEIVE DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED BY THE CREDIT AGREEMENT AND THAT THE WAIVERS SET FORTH IN THIS
SECTION ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 


5.                                       EACH GUARANTOR WAIVES PROMPTNESS AND
DILIGENCE BY THE LENDERS WITH RESPECT TO ITS RIGHTS UNDER THE CREDIT AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, THIS
GUARANTEE.


 


6.                                       EACH GUARANTOR WAIVES ANY AND ALL
NOTICE WITH RESPECT TO:  (I) ACCEPTANCE BY THE AGENT ON BEHALF OF THE LENDERS OF
THIS GUARANTEE; (II) THE PROVISIONS OF ANY NOTE, INSTRUMENT OR AGREEMENT
RELATING TO THE GUARANTEED INDEBTEDNESS; AND (III) ANY DEFAULT IN CONNECTION
WITH THE GUARANTEED INDEBTEDNESS.


 


7.                                       EACH GUARANTOR WAIVES ANY PRESENTMENT,
DEMAND, NOTICE OF DISHONOR OR NONPAYMENT, PROTEST, AND NOTICE OF PROTEST IN
CONNECTION WITH THE GUARANTEED INDEBTEDNESS.


 


8.                                       EACH GUARANTOR AGREES THAT THE LENDERS
MAY FROM TIME TO TIME AND AS MANY TIMES AS THE LENDERS, IN THEIR SOLE
DISCRETION, DEEM APPROPRIATE, DO ANY OF THE FOLLOWING WITHOUT NOTICE TO ANY
GUARANTOR AND WITHOUT ADVERSELY AFFECTING THE VALIDITY OR ENFORCEABILITY OF THIS
GUARANTEE:

 

2

--------------------------------------------------------------------------------


 


(I) RELEASE, SURRENDER, EXCHANGE, COMPROMISE, OR SETTLE THE GUARANTEED
INDEBTEDNESS OR ANY PORTION THEREOF; (II) CHANGE, RENEW, OR WAIVE THE TERMS OF
THE GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF; (III) CHANGE, RENEW, OR
WAIVE THE TERMS, INCLUDING WITHOUT LIMITATION, THE RATE OF INTEREST CHARGED TO
THE BORROWER OR ANY GUARANTOR, OF ANY NOTE, INSTRUMENT, OR AGREEMENT RELATING TO
THE GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF; (IV) GRANT ANY EXTENSION OR
INDULGENCE WITH RESPECT TO THE PAYMENT TO THE LENDERS OF THE GUARANTEED
INDEBTEDNESS OR ANY PORTION THEREOF; (V) ENTER INTO ANY AGREEMENT OF FORBEARANCE
WITH RESPECT TO THE GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF;
(VI) RELEASE, SURRENDER, EXCHANGE OR COMPROMISE ANY SECURITY HELD BY THE AGENT
ON BEHALF OF THE LENDERS FOR THE GUARANTEED INDEBTEDNESS; (VII) RELEASE ANY
PERSON WHO IS A GUARANTOR OR SURETY OR WHO HAS AGREED TO PURCHASE THE GUARANTEED
INDEBTEDNESS OR ANY PORTION THEREOF; AND (VIII) RELEASE, SURRENDER, EXCHANGE OR
COMPROMISE ANY SECURITY OR LIEN HELD BY THE AGENT ON BEHALF OF THE LENDERS FOR
THE LIABILITIES OF ANY PERSON WHO IS A GUARANTOR OR SURETY FOR THE GUARANTEED
INDEBTEDNESS OR ANY PORTION THEREOF.  EACH GUARANTOR AGREES THAT THE AGENT ON
BEHALF OF THE LENDERS MAY DO ANY OF THE ABOVE AS IT DEEMS NECESSARY OR
ADVISABLE, IN ITS SOLE DISCRETION, WITHOUT GIVING ANY NOTICE TO ANY GUARANTOR,
AND THAT EACH GUARANTOR WILL REMAIN LIABLE FOR FULL PAYMENT TO THE LENDERS OF
THE GUARANTEED INDEBTEDNESS.


 


9.                                       EACH GUARANTOR AGREES TO BE JOINTLY AND
SEVERALLY BOUND BY THE TERMS OF THIS GUARANTEE AND JOINTLY AND SEVERALLY LIABLE
UNDER THIS GUARANTEE.  AS A RESULT OF SUCH LIABILITY, EACH GUARANTOR
ACKNOWLEDGES THAT THE LENDERS MAY, IN THEIR SOLE DISCRETION, ELECT TO ENFORCE
THIS GUARANTEE FOR THE TOTAL GUARANTEED INDEBTEDNESS AGAINST ANY GUARANTOR
WITHOUT ANY DUTY OR RESPONSIBILITY TO PURSUE THE OTHER GUARANTORS AND THAT SUCH
AN ELECTION BY THE LENDERS SHALL NOT BE A DEFENSE TO ANY ACTION THE AGENT ON
BEHALF OF THE LENDERS MAY ELECT TO TAKE AGAINST ANY GUARANTOR.


 


10.                                 IF ANY AMOUNT OWING HEREUNDER SHALL HAVE
BECOME DUE AND PAYABLE (BY ACCELERATION OR OTHERWISE), ANY LENDER AND ANY
BRANCH, SUBSIDIARY OR AFFILIATE OF ANY LENDER ANYWHERE IN THE WORLD SHALL EACH
HAVE THE RIGHT, AT ANY TIME AND FROM TIME TO TIME TO THE FULLEST EXTENT
PERMITTED BY LAW, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO IT,
WITHOUT PRIOR NOTICE TO ANY GUARANTOR, TO SET-OFF AGAINST AND TO APPROPRIATE AND
APPLY TO SUCH DUE AND PAYABLE AMOUNTS ANY DEBT OWING TO, AND ANY OTHER FUNDS
HELD IN ANY MANNER FOR THE ACCOUNT OF ANY GUARANTOR BY ANY LENDER OR ANY SUCH
BRANCH, SUBSIDIARY OR AFFILIATE INCLUDING, WITHOUT LIMITATION, ALL FUNDS IN ALL
DEPOSIT ACCOUNTS (WHETHER TIME OR DEMAND, GENERAL OR SPECIAL, PROVISIONALLY
CREDITED OR FINALLY CREDITED, OR OTHERWISE) NOW OR HEREAFTER MAINTAINED BY ANY
GUARANTOR WITH ANY LENDER OR SUCH BRANCH, SUBSIDIARY OR AFFILIATE.  SUCH RIGHT
SHALL EXIST WHETHER OR NOT ANY LENDER SHALL HAVE GIVEN NOTICE OR MADE ANY DEMAND
HEREUNDER OR UNDER ANY OF THE NOTES OR LOAN DOCUMENTS, WHETHER OR NOT SUCH DEBT
OWING TO OR FUNDS HELD FOR THE ACCOUNT OF ANY GUARANTOR IS OR ARE MATURED OR
UNMATURED, AND REGARDLESS OF THE EXISTENCE OR ADEQUACY OF ANY COLLATERAL,
GUARANTEE OR ANY OTHER SECURITY, RIGHT OR REMEDY AVAILABLE TO ANY LENDER.  EACH
GUARANTOR HEREBY CONSENTS TO AND CONFIRMS THE FOREGOING ARRANGEMENTS, AND
CONFIRMS EACH LENDERS RIGHTS AND EACH SUCH BRANCH’S, SUBSIDIARY’S AND
AFFILIATE’S RIGHTS OF BANKER’S LIEN AND SET-OFF.


 


11.                                 EACH GUARANTOR RECOGNIZES AND AGREES THAT
THE BORROWER, AFTER THE DATE HEREOF, MAY INCUR ADDITIONAL OBLIGATIONS OR OTHER
OBLIGATIONS, FEES AND EXPENSES TO THE LENDERS UNDER THE CREDIT AGREEMENT,
REFINANCE EXISTING GUARANTEED INDEBTEDNESS OR PAY EXISTING GUARANTEED
INDEBTEDNESS AND SUBSEQUENTLY INCUR ADDITIONAL OBLIGATIONS TO THE LENDERS UNDER
THE CREDIT AGREEMENT, AND THAT IN ANY SUCH TRANSACTION, EVEN IF SUCH TRANSACTION
IS NOT NOW CONTEMPLATED,

 

3

--------------------------------------------------------------------------------


 


THE LENDERS WILL RELY IN ANY SUCH CASE UPON THIS GUARANTEE AND THE
ENFORCEABILITY THEREOF AGAINST EACH GUARANTOR AND THAT THIS GUARANTEE SHALL
REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO SUCH FUTURE OBLIGATIONS OF THE
BORROWER TO THE LENDERS AND SUCH OBLIGATIONS SHALL FOR ALL PURPOSES CONSTITUTE
GUARANTEED INDEBTEDNESS.


 


12.                                 EACH GUARANTOR FURTHER AGREES THAT, IF AT
ANY TIME ALL OR ANY PART OF ANY PAYMENT, FROM WHOMEVER RECEIVED, THERETOFORE
APPLIED BY THE LENDERS TO ANY OF THE GUARANTEED INDEBTEDNESS IS OR MUST BE
RESCINDED OR RETURNED BY THE LENDERS FOR ANY REASON WHATSOEVER INCLUDING,
WITHOUT LIMITATION, THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY
GUARANTOR, SUCH LIABILITY SHALL, FOR THE PURPOSES OF THIS GUARANTEE, TO THE
EXTENT THAT SUCH PAYMENT IS OR MUST BE RESCINDED OR RETURNED, BE DEEMED TO HAVE
CONTINUED IN EXISTENCE, NOTWITHSTANDING SUCH APPLICATION BY ANY LENDER, AND THIS
GUARANTEE SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE,
AS TO SUCH LIABILITIES, ALL AS THOUGH SUCH APPLICATION BY THE LENDERS HAD NOT
BEEN MADE.


 


13.                                 EACH GUARANTOR AGREES THAT NO FAILURE OR
DELAY ON THE PART OF ANY LENDER OR OF THE AGENT ON BEHALF OF THE LENDERS TO
EXERCISE ANY OF ITS RIGHTS, POWERS OR PRIVILEGES UNDER THIS GUARANTEE SHALL BE A
WAIVER OF SUCH RIGHTS, POWERS OR PRIVILEGES OR A WAIVER OF ANY DEFAULT, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY OF THE AGENT’S OR OF ANY LENDERS’
RIGHTS, POWERS OR PRIVILEGES PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE OR BE CONSTRUED AS A WAIVER OF
ANY DEFAULT.  EACH GUARANTOR FURTHER AGREES THAT NO WAIVER OR MODIFICATION OF
ANY RIGHTS OF THE LENDERS OR OF THE AGENT UNDER THIS GUARANTEE SHALL BE
EFFECTIVE UNLESS IN WRITING AND SIGNED BY EACH LENDER AND THE AGENT.  EACH
GUARANTOR FURTHER AGREES THAT EACH WRITTEN WAIVER SHALL EXTEND ONLY TO THE
SPECIFIC INSTANCE ACTUALLY RECITED IN SUCH WRITTEN WAIVER AND SHALL NOT IMPAIR
THE RIGHTS OF ANY LENDER OR OF THE AGENT IN ANY OTHER RESPECT.


 


14.                                 EACH GUARANTOR UNCONDITIONALLY AGREES TO PAY
ALL COSTS AND EXPENSES, INCLUDING ATTORNEY’S FEES, INCURRED BY THE AGENT ON
BEHALF OF THE LENDERS IN ENFORCING THIS GUARANTEE AGAINST ANY GUARANTOR.


 


15.                                 EACH GUARANTOR AGREES THAT THIS GUARANTEE
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF
THE STATE OF NEW JERSEY WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF CONFLICT OF
LAWS.


 


16.                                 EACH GUARANTOR ACKNOWLEDGES THAT IN ADDITION
TO BINDING ITSELF TO THIS GUARANTEE, AT THE TIME OF EXECUTION OF THIS GUARANTEE
THE AGENT OFFERED TO SUCH GUARANTOR A COPY OF THIS GUARANTEE IN THE FORM IN
WHICH IT WAS EXECUTED AND THAT BY ACKNOWLEDGING THIS FACT SUCH GUARANTOR MAY NOT
LATER BE ABLE TO CLAIM THAT A COPY OF THE GUARANTEE WAS NOT RECEIVED BY IT.


 


17.                                 EACH GUARANTOR AGREES THAT THIS GUARANTEE
SHALL BE BINDING UPON EACH GUARANTOR AND ITS SUCCESSORS AND ASSIGNS; PROVIDED,
HOWEVER, THAT NO GUARANTOR MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS AND
OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN.  EACH GUARANTOR FURTHER AGREES
THAT (I) THIS GUARANTEE IS FREELY ASSIGNABLE AND TRANSFERABLE BY THE LENDERS IN
CONNECTION WITH ANY ASSIGNMENT OR TRANSFER OF THE GUARANTEED INDEBTEDNESS AND
(II) THIS GUARANTEE SHALL INURE TO THE BENEFIT OF THE LENDERS, AND THEIR
SUCCESSORS AND ASSIGNS.


 

4

--------------------------------------------------------------------------------


 


18.                                 EACH GUARANTOR AGREES THAT IF ANY GUARANTOR
FAILS TO PERFORM ANY COVENANT OR AGREEMENT HEREUNDER OR IF THERE OCCURS AND
CONTINUES TO EXIST AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, ALL OR ANY
PART OF THE GUARANTEED INDEBTEDNESS MAY BE DECLARED TO BE FORTHWITH DUE AND
PAYABLE AND, IN THE CASE OF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.1.14
[INVOLUNTARY PROCEEDINGS] OR SECTION 8.1.15 [VOLUNTARY PROCEEDINGS] OF THE
CREDIT AGREEMENT, THE GUARANTEED INDEBTEDNESS SHALL BE IMMEDIATELY DUE AND
PAYABLE, IN ANY CASE WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND,
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED.


 


19.                                 EACH GUARANTOR AGREES THAT THE ENUMERATION
OF THE LENDERS’ RIGHTS AND REMEDIES SET FORTH IN THIS GUARANTEE IS NOT INTENDED
TO BE EXHAUSTIVE AND THE EXERCISE BY ANY OF THE LENDERS OF ANY RIGHT OR REMEDY
SHALL NOT PRECLUDE THE EXERCISE OF ANY OTHER RIGHTS OR REMEDIES, ALL OF WHICH
SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO ANY OTHER RIGHT OR REMEDY GIVEN
HEREUNDER OR UNDER ANY OTHER AGREEMENT AMONG THE PARTIES TO THE LOAN DOCUMENTS
OR WHICH MAY NOW OR HEREAFTER EXIST AT LAW OR IN EQUITY OR BY SUIT OR OTHERWISE.


 


20.                                 EACH GUARANTOR AGREES THAT ALL NOTICES,
STATEMENTS, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER THIS GUARANTEE
SHALL BE GIVEN TO EACH OF THE GUARANTORS AT THE ADDRESS SET FORTH BELOW THEIR
RESPECTIVE NAMES ON THE SIGNATURE PAGE HEREOF IN THE MANNER PROVIDED IN
SECTION 10.6 [NOTICES] OF THE CREDIT AGREEMENT.


 


21.                                 (A)                                  EACH
GUARANTOR AGREES THAT THE PROVISIONS OF THIS GUARANTEE ARE SEVERABLE, AND IN AN
ACTION OR PROCEEDING INVOLVING ANY STATE OR FEDERAL BANKRUPTCY, INSOLVENCY OR
OTHER LAW AFFECTING THE RIGHTS OF CREDITORS GENERALLY:


 


(I)                                     IF ANY CLAUSE OR PROVISION SHALL BE HELD
INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, THEN SUCH
INVALIDITY OR UNENFORCEABILITY SHALL AFFECT ONLY SUCH CLAUSE OR PROVISION, OR
PART THEREOF, IN SUCH JURISDICTION AND SHALL NOT IN ANY MANNER AFFECT SUCH
CLAUSE OR PROVISION IN ANY OTHER JURISDICTION, OR ANY OTHER CLAUSE OR PROVISION
IN THIS GUARANTEE IN ANY JURISDICTION.


 


(II)                                  IF THIS GUARANTEE WOULD BE HELD OR
DETERMINED TO BE VOID, INVALID OR UNENFORCEABLE ON ACCOUNT OF THE AMOUNT OF A
GUARANTOR’S AGGREGATE LIABILITY UNDER THIS GUARANTEE, THEN, NOTWITHSTANDING ANY
OTHER PROVISION OF THIS GUARANTEE TO THE CONTRARY, THE AGGREGATE AMOUNT OF SUCH
LIABILITY SHALL, WITHOUT ANY FURTHER ACTION BY THE LENDERS, SUCH GUARANTOR OR
ANY OTHER PERSON, BE AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT
WHICH IS VALID AND ENFORCEABLE AS DETERMINED IN SUCH ACTION OR PROCEEDING, WHICH
(WITHOUT LIMITING THE GENERALITY OF THE FOREGOING) MAY BE AN AMOUNT WHICH IS NOT
GREATER THAN THE GREATER OF:


 

(A)                              THE FAIR CONSIDERATION ACTUALLY RECEIVED BY
SUCH GUARANTOR UNDER THE TERMS OF AND AS A RESULT OF THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND TO THE EXTENT
NOT INCONSISTENT WITH APPLICABLE FEDERAL AND STATE LAWS AFFECTING THE
ENFORCEABILITY OF GUARANTEES, DISTRIBUTIONS OR ADVANCES MADE TO SUCH GUARANTOR
WITH THE PROCEEDS OF ANY CREDIT EXTENDED UNDER THE LOAN DOCUMENTS IN EXCHANGE
FOR ITS GUARANTY OF THE GUARANTEED INDEBTEDNESS, OR

 

(B)                                THE EXCESS OF (1) THE AMOUNT OF THE FAIR
SALEABLE VALUE OF THE ASSETS OF SUCH GUARANTOR AS OF THE DATE OF THIS GUARANTEE
AS DETERMINED IN ACCORDANCE WITH APPLICABLE FEDERAL AND STATE LAWS GOVERNING
DETERMINATIONS OF THE INSOLVENCY OF DEBTORS AS IN

 

5

--------------------------------------------------------------------------------


 

EFFECT ON THE DATE THEREOF OVER (2) THE AMOUNT OF ALL LIABILITIES OF SUCH
GUARANTOR AS OF THE DATE OF THIS GUARANTEE, ALSO AS DETERMINED ON THE BASIS OF
APPLICABLE FEDERAL AND STATE LAWS GOVERNING THE INSOLVENCY OF DEBTORS AS IN
EFFECT ON THE DATE THEREOF.

 


(B)                                 IF THE GUARANTEE BY ANY ONE OR MORE
GUARANTORS OF THE GUARANTEED INDEBTEDNESS IS HELD OR DETERMINED TO BE VOID,
INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH HOLDING OR DETERMINATION
SHALL NOT IMPAIR OR AFFECT:


 


(I)                                     THE VALIDITY AND ENFORCEABILITY OF THE
GUARANTEE HEREUNDER BY ANY OTHER GUARANTOR, WHICH SHALL CONTINUE IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH ITS TERMS; OR


 


(II)                                  THE VALIDITY AND ENFORCEABILITY OF ANY
CLAUSE OR PROVISION NOT SO HELD TO BE VOID, INVALID OR UNENFORCEABLE.


 


22.                                 EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS GUARANTEE.  EACH GUARANTOR (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, AND EXECUTION AND DELIVERY HEREOF BY EACH
GUARANTOR, AND (II) ACKNOWLEDGES THAT THE ENTERING INTO OF THE CREDIT AGREEMENT
BY THE LENDERS HAS BEEN INDUCED BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.


 


23.                                 EACH GUARANTOR (I) HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE SUPERIOR COURT OF NEW JERSEY,
LAW DIVISION, MIDDLESEX COUNTY, OR ANY SUCCESSOR TO SAID COURT, AND TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF NEW JERSEY, OR ANY SUCCESSOR TO SAID COURT (HEREINAFTER REFERRED TO AS THE
“NEW JERSEY COURTS”) FOR PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING WHICH
RELATES TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT, (II) TO THE EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE NEW JERSEY
COURTS; THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM; THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER; OR THAT
THIS GUARANTEE OR ANY LOAN DOCUMENT MAY NOT BE ENFORCED IN OR BY THE NEW JERSEY
COURTS, (III) HEREBY AGREES NOT TO SEEK, AND HEREBY WAIVES, ANY COLLATERAL
REVIEW BY ANY OTHER COURT, WHICH MAY BE CALLED UPON TO ENFORCE THE JUDGMENT OF
ANY OF THE NEW JERSEY COURTS, OF THE MERITS OF ANY SUCH SUIT, ACTION OR
PROCEEDING OR THE JURISDICTION OF THE NEW JERSEY COURTS, AND (IV) WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL ADDRESSED AS PROVIDED
IN SECTION 20 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT THEREOF.  NOTHING HEREIN SHALL LIMIT ANY LENDERS RIGHT TO BRING
ANY SUIT, ACTION OR OTHER PROCEEDING AGAINST ANY GUARANTOR OR ANY OF ANY
GUARANTOR’S ASSETS OR TO SERVE PROCESS ON ANY GUARANTOR BY ANY MEANS AUTHORIZED
BY LAW.


 


24.                                 EACH GUARANTOR WAIVES ALL DEFENSES BASED ON
SURETYSHIP NOT SPECIFICALLY WAIVED.

 

6

--------------------------------------------------------------------------------


 

25.                                 At any time when the Borrower wishes to
cause the Lenders to release a Guarantor from its obligations under this
Guarantee (whether directly or in connection with the designation of a
Restricted Subsidiary as a Non-Restricted Person), the consent of the Lenders
shall be required as described below and shall be subject to the other
provisions of this Section 25.

 

(a)                                  For the release of (i) any Guarantor whose
assets are principally comprised of residential or commercial property which is
leased or held for the purposes of leasing to unaffiliated third parties or
(ii) any Guarantor in which any Loan Party (or Loan Parties in the aggregate)
has, at the time of such release, a Subsidiary Investment less than $1,000,000
or (iii) Corporate Office Subsidiary incident to it becoming an Non-Restricted
Person or (iv) any Guarantor at the time such Guarantor enters into a
newly-formed Joint Venture with a person which is not an Affiliate of the Loan
Parties and transfers all or a substantial portion of its assets to such Joint
Venture provided that such Guarantor is a Non-Restricted Person (or
simultaneously with Borrower’s request for such release the Borrower has
designated such Guarantor as a “Non-Restricted Person” in compliance with
Section 2.11.2 of the Credit Agreement), no consent of the Lenders shall be
required and such request of the Borrower shall be granted absent an Event of
Default or Potential Default, effective on the date specified by the Borrower
which shall not be earlier than five (5) Business Days after the receipt by the
Agent of such request;

 

(b)                                 For the release of any Guarantor (not
described in clause 26(a)(i) hereof) in which any Loan Party (or Loan Parties in
the aggregate) has, at the time of such release, a Subsidiary Investment greater
than or equal to $1,000,000 and less than $5,000,000 (except Corporate Office
Subsidiary, if otherwise applicable), the consent of Required Lenders shall be
required; and

 

(c)                                  For the release of Hovnanian or any
Guarantor (not described in clause 26(a)(i) hereof) in which any Loan Party (or
Loan Parties in the aggregate) has, at the time of such release, a Subsidiary
Investment greater than or equal to $5,000,000 (except Corporate Office
Subsidiary, if otherwise applicable), the consent of 100% of the Lenders shall
be required.

 

(d)                                 The designation of a Person as a
Non-Restricted Person for any reason shall not itself constitute a release of
any Guarantor and any such release of such Person shall be in accordance with
Section 2.11 of the Credit Agreement.

 

26.                                 All of the terms, conditions and provisions
of Sections 7.1 [Affirmative Covenants], Section 7.2 [Negative Covenants] and
Section 7.3 [Reporting Requirements] of the Credit Agreement are incorporated
herein by reference as if fully set forth herein.  Each of the Guarantors,
jointly and severally, without any further act or undertaking or the occurrence
of any other event, covenant and agree that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations under the Credit Agreement and the satisfaction
of the Guaranteed Indebtedness under this Guarantee and termination of the
Commitments, they shall comply with the affirmative covenants set forth in
Section 7.1 [Affirmative Covenants] of the Credit Agreement, comply with the
negative covenants set forth in Section 7.2 [Negative Covenants] of the Credit
Agreement and comply

 

7

--------------------------------------------------------------------------------


 

with Section 7.3 [Reporting Requirements] of the Credit Agreement.  In
particular, each of the Guarantors shall not own or create directly or
indirectly any Subsidiaries other than (i) any Subsidiary which has joined this
Guarantee as a Guarantor on the Closing Date, (ii) any Subsidiary formed or
acquired after the Closing Date which joins this Guarantee as a Guarantor
pursuant to Section 27 below or (iii) any Non-Restricted Person.  To the extent
that the obligations set forth in Section 7.3 [Reporting Requirements] are
obligations which, by their nature, can only be performed and/or satisfied by
the Borrower and/or by Hovnanian, each of the Guarantors shall fully cooperate
with the Borrower and with Hovnanian in their respective efforts to comply with
their respective obligations set forth therein.

 

27.                                 Any Subsidiary of Hovnanian which is
required to join this Guarantee as a Guarantor pursuant to Section 26 hereof or
which is to become a Restricted Subsidiary shall execute and deliver to the
Agent (i) a Guarantor Joinder pursuant to which it shall join as a Guarantor
this Guarantee; and (ii) at the request of the Agent, documents in the forms
described in Section 6.1 [First Loans and Letters of Credit] of the Credit
Agreement, modified as appropriate to relate to such new Guarantor.  Such new
Guarantor shall deliver such Guarantor Joinder and any related documents that
the Agent may reasonably request to the Agent after the formation thereof and
its designation as a Restricted Subsidiary, and such Subsidiary shall not be a
Restricted Subsidiary until the delivery and effectiveness of the items required
herein.

 

28.                                 All of the representations and warranties of
the Guarantors contained herein (either directly or indirectly) or made in
connection herewith shall survive the making of Loans and issuance of Letters of
Credit and shall not be waived by the execution and delivery of the Credit
Agreement by any other party, including the Agent and the Lenders, any
investigation by the Agent or the Lenders, the making of Loans, issuance of
Letters of Credit, or payment in full of the Loans.  All covenants and
agreements of the Guarantors contained in this Guarantee shall continue in full
force and effect from and after the date hereof so long as the Borrower may
borrow or request Letters of Credit under the Credit Agreement, and until
termination of the Commitments and payment in full of the Loans and expiration
or termination of all Letters of Credit.

 

29.                                 Notwithstanding the other provisions
contained herein, at such time as the Guaranteed Indebtedness shall have been
paid in full, this Guarantee and all obligations of the Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party.  At the request and sole expense of the Guarantors,
following any such termination, the Agent shall execute and deliver to the
Guarantors such documents as the Guarantors shall reasonably request to evidence
such termination.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 35 TO THE GUARANTY AGREEMENT]

 

IN WITNESS WHEREOF, each Guarantor and the Agent, intending to be legally bound,
have executed this Guarantee on the date first above written.

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

ARROW PROPERTIES, INC.

 

 

 

HOVNANIAN DEVELOPMENTS OF FLORIDA,
INC.

 

 

 

K. HOV INTERNATIONAL, INC.

 

 

 

K. HOV IP, II, INC.

 

 

 

K. HOV IP, INC.

 

 

 

K. HOVNANIAN ACQUISITIONS, INC.

 

 

 

K. HOVNANIAN AT BALLANTRAE, INC.

 

 

 

K. HOVNANIAN AT BERNARDS IV, INC.

 

 

 

K. HOVNANIAN AT BRANCHBURG III, INC.

 

 

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

 

 

K. HOVNANIAN AT BRIDGEWATER VI, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON III, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON, INC.

 

 

 

K. HOVNANIAN AT CALABRIA, INC.

 

 

 

K. HOVNANIAN AT CARMEL DEL MAR, INC.

 

 

 

K. HOVNANIAN AT CASTILE, INC.

 

 

 

K. HOVNANIAN AT CHAPARRAL, INC.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT CLARKSTOWN, INC.

 

 

 

K. HOVNANIAN AT CRESTLINE, INC.

 

 

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

 

 

K. HOVNANIAN AT EAST WHITELAND I, INC.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP I,
INC.

 

 

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN, INC.

 

 

 

K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL IV, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL VI, INC.

 

 

 

K. HOVNANIAN AT HOWELL TOWNSHIP,
INC.

 

 

 

K. HOVNANIAN AT KINGS GRANT I, INC.

 

 

 

K. HOVNANIAN AT KLOCKNER FARMS, INC.

 

 

 

K. HOVNANIAN AT LA TERRAZA, INC.

 

 

 

K. HOVNANIAN AT LA TROVATA, INC.

 

 

 

K. HOVNANIAN AT LAKEWOOD, INC.

 

 

 

K. HOVNANIAN AT LOWER SAUCON, INC.

 

 

 

K. HOVNANIAN AT MAHWAH II, INC.

 

 

 

K. HOVNANIAN AT MAHWAH V, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VII, INC.

 

 

 

K. HOVNANIAN AT MANALAPAN, INC.

 

 

 

K. HOVNANIAN AT MARLBORO II, INC.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
IV, INC.

 

 

 

K. HOVNANIAN AT METRO DC SOUTH, INC.

 

 

 

K. HOVNANIAN AT MONTCLAIR NJ, INC.

 

 

 

K. HOVNANIAN AT MONTGOMERY I, INC.

 

 

 

K. HOVNANIAN AT MONROE II, INC.

 

 

 

K. HOVNANIAN AT NORTHERN
WESTCHESTER, INC.

 

 

 

K. HOVNANIAN AT NORTHLAKE, INC.

 

 

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN I, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN II, INC.

 

 

 

K. HOVNANIAN AT PLAINSBORO III, INC.

 

 

 

K. HOVNANIAN AT PRINCETON, INC.

 

 

 

K. HOVNANIAN AT RANCHO CRISTIANITOS,
INC.

 

 

 

K. HOVNANIAN AT RESERVOIR RIDGE, INC.

 

 

 

K. HOVNANIAN AT SAN SEVAINE, INC.

 

 

 

K. HOVNANIAN AT SARATOGA, INC.

 

 

 

K. HOVNANIAN AT SAWMILL, INC.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS II, INC.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS, INC.

 

 

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK III,
INC.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK V,
INC.

 

 

 

K. HOVNANIAN AT STONE CANYON, INC.

 

 

 

K. HOVNANIAN AT STONY POINT, INC.

 

 

 

K. HOVNANIAN AT SYCAMORE, INC.

 

 

 

K. HOVNANIAN AT TANNERY HILL, INC.

 

 

 

K. HOVNANIAN AT THE BLUFF, INC.

 

 

 

K. HOVNANIAN AT THE CEDARS, INC.

 

 

 

K. HOVNANIAN AT THORNBURY, INC.

 

 

 

K. HOVNANIAN AT TIERRASANTA, INC.

 

 

 

K. HOVNANIAN AT TUXEDO, INC.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP I, INC.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD
TOWNSHIP I, INC.

 

 

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

 

 

K. HOVNANIAN AT VAIL RANCH, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VI, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VIII,
INC.

 

 

 

K. HOVNANIAN AT WASHINGTONVILLE,
INC.

 

 

 

K. HOVNANIAN AT WAYNE III, INC.

 

 

 

K. HOVNANIAN AT WAYNE V, INC.

 

 

 

K. HOVNANIAN AT WILDROSE, INC.

 

 

 

K. HOVNANIAN COMPANIES NORTHEAST,
INC.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN COMPANIES OF
CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF
MARYLAND, INC.

 

 

 

K. HOVNANIAN COMPANIES OF METRO
WASHINGTON, INC.

 

 

 

K. HOVNANIAN COMPANIES OF NEW YORK,
INC.

 

 

 

K. HOVNANIAN COMPANIES OF NORTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF
PENNSYLVANIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF SOUTHERN
CALIFORNIA, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION II, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION III, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION
MANAGEMENT, INC.

 

 

 

K. HOVNANIAN DEVELOPMENT OF METRO
WASHINGTON, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
ARIZONA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
CALIFORNIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF D.C.,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
DELAWARE, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
ILLINOIS, INC.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN DEVELOPMENTS OF
MARYLAND, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF METRO
WASHINGTON, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
MICHIGAN, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
MINNESOTA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW
JERSEY II, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW
JERSEY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW
YORK, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF OHIO,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
PENNSYLVANIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF WEST
VIRGINIA, INC.

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

K. HOVNANIAN EQUITIES, INC.

 

 

 

K. HOVNANIAN FORECAST HOMES, INC.

 

 

 

K. HOVNANIAN HOMES OF NORTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN INVESTMENT PROPERTIES
OF NEW JERSEY, INC.

 

 

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

 

 

K. HOVNANIAN PORT IMPERIAL URBAN
RENEWAL, INC.

 

 

 

K. HOVNANIAN PROPERTIES OF NEWARK
URBAN RENEWAL CORPORATION, INC.

 

 

 

K. HOVNANIAN PROPERTIES OF NORTH
BRUNSWICK V, INC.

 

 

 

K. HOVNANIAN PROPERTIES OF WALL, INC.

 

 

 

KHC ACQUISITION, INC.

 

 

 

LANDARAMA, INC.

 

 

 

M&M AT LONG BRANCH, INC.

 

 

 

MATZEL & MUMFORD OF DELAWARE, INC.

 

 

 

MCNJ, INC.

 

 

 

PINE BROOK COMPANY, INC.

 

 

 

REFLECTIONS OF YOU INTERIORS, INC.

 

 

 

SEABROOK ACCUMULATION
CORPORATION

 

 

 

STONEBROOK HOMES, INC.

 

 

 

THE MATZEL & MUMFORD ORGANIZATION,
INC.

 

 

 

WASHINGTON HOMES, INC.

 

 

 

WESTMINSTER HOMES OF TENNESSEE, INC.

 

 

 

WESTMINSTER HOMES, INC.

 

 

 

WH LAND I, INC.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 35 TO THE GUARANTY AGREEMENT]

 

 

WH PROPERTIES, INC.

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

J. Larry Sorsby

 

 

On behalf of, and as Executive Vice
President and Chief Financial Officer of
each of the foregoing corporations

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of D.C., Inc.,
as the sole member of the foregoing limited
liability company

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

J. Larry Sorsby

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

Secretary

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
MARYLAND, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
NORTH CAROLINA, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP,
L.L.C.

 

 

 

K. HOVNANIAN AT KING FARM, L.L.C.

 

 

 

K. HOVNANIAN AT RODERUCK. L.L.C.

 

 

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

 

 

K. HOVNANIAN COMPANIES OF METRO D.C.
NORTH, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT
ISLAND CONDOMINIUMS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT
ISLAND, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ST.
MARGARETS LANDING, L.L.C.

 

 

 

RIDGEMORE UTILITY, L.L.C.

 

 

 

WASHINGTON HOMES AT COLUMBIA TOWN
CENTER, L.L.C.

 

 

 

WESTMINSTER HOMES OF ALABAMA, L.L.C.

 

 

 

WESTMINSTER HOMES OF MISSISSIPPI,
L.L.C.

 

 

 

WOODLAND LAKES CONDOS @ BOWIE
NEWTOWN, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Maryland,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

J. Larry Sorsby

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

Attest:

 /s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

Secretary

 

 

 

DULLES COPPERMINE, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN FOUR SEASONS AT
HISTORIC VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMERON
STATION, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT LAUREL
HIGHLANDS, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
ASHBURN VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT VINT
HILL, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Metro
Washington, Inc., as the sole member of
each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

J. Larry Sorsby

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

Secretary

 

 

 

EDISON CONTRACT SERVICES, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

 

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

 

 

K. HOVNANIAN AT BERNARDS V, L.L.C.

 

 

 

K. HOVNANIAN AT BLUE HERON PINES,
L.L.C.

 

 

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

 

 

K. HOVNANIAN AT CAMDEN I, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

 

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

 

 

K. HOVNANIAN AT CURRIES WOODS, L.L.C.

 

 

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP,
L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR
TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

 

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

 

 

K. HOVNANIAN AT FOREST MEADOWS,
L.L.C.

 

 

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP,
L.L.C.

 

 

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

 

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN II,
L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT HAMBURG
CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

 

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

 

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY V URBAN
RENEWAL COMPANY, L.L.C.

 

 

 

K. HOVNANIAN AT LAFAYETTE ESTATES,
L.L.C.

 

 

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

 

 

K. HOVNANIAN AT LINWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR
TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR
CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR,
L.L.C.

 

 

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

 

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
IX, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
V, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
VIII, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

 

 

K. HOVNANIAN AT MENDHAM TOWNSHIP,
L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP,
L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

 

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

 

 

K. HOVNANIAN AT MT. OLIVE TOWNSHIP,
L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BERGEN II, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BRUNSWICK VI,
L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL II,
L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL,
L.L.C.

 

 

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH WILDWOOD,
L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

 

 

K. HOVNANIAN AT PARSIPPANY-TROY
HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

 

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

 

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

 

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

 

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

 

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK,
L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP II,
L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD
TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD
TOWNSHIP III, L.L.C.

 

 

 

K. HOVNANIAN AT WANAQUE, L.L.C.

 

 

 

K. HOVNANIAN AT WARREN TOWNSHIP,
L.L.C.

 

 

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE VIII, L.L.C.

 

 

 

K. HOVNANIAN AT WEST MILFORD, L.L.C.

 

 

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

 

 

K. HOVNANIAN AT WOODHILL ESTATES,
L.L.C.

 

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

 

 

K. HOVNANIAN CENTRAL ACQUISITIONS,
L.L.C.

 

 

 

K. HOVNANIAN INVESTMENTS, L.L.C.

 

 

 

K. HOVNANIAN NORTH CENTRAL
ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN NORTH JERSEY
ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN NORTHEAST SERVICES,
L.L.C.

 

 

 

K. HOVNANIAN SHORE ACQUISITIONS,
L.L.C.

 

 

 

K. HOVNANIAN SOUTHERN NEW JERSEY,
L.LC.

 

 

 

K. HOVNANIAN SOUTH JERSEY
ACQUISITIONS, L.L.C.K. HOVNANIAN T&C
INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN’S PRIVATE HOME
PORTFOLIO, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 16 OF 35 TO THE GUARANTY AGREEMENT]

 

 

KHIP, L.L.C.By:

 

K. Hovnanian Holdings NJ,

 

 

L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

By:

 

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

Attest:

 

  /s/ Peter S. Reinhart

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

 

 

 

By:

 

K. Hovnanian Developments of New
Jersey II, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

 

 

Executive Vice President and

 

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 /s/ Peter S. Reinhart

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

 

Secretary

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
CALIFORNIA, L.L.C.

 

 

 

K. HOVNANIAN AT 4S II, L.L.C.

 

 

 

K. HOVNANIAN AT 4S, L.L.C.

 

 

 

K. HOVNANIAN AT ACQUA VISTA, L.L.C.

 

 

 

K. HOVNANIAN AT ALISO, L.L.C.

 

 

 

K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 17 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT BELLA LAGO, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDLEWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

 

 

K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN AT CITY IN THE HILLS,
L.L.C.

 

 

 

K. HOVNANIAN AT CORTEZ HILL, L.L.C.

 

 

 

K. HOVNANIAN AT EASTLAKE, L.L.C.

 

 

 

K. HOVNANIAN AT ENCINITAS RANCH,
L.L.C.

 

 

 

K. HOVNANIAN AT GASLAMP SQUARE,
L.L.C.

 

 

 

K. HOVNANIAN AT HIGHWATER, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA, L.L.C

 

 

 

K. HOVNANIAN AT LA HABRA KNOLLS,
L.L.C.

 

 

 

K. HOVNANIAN AT MENIFEE, L.L.C.

 

 

 

K. HOVNANIAN AT MOSAIC, L.L.C.

 

 

 

K. HOVNANIAN AT OLDE ORCHARD, L.L.C.

 

 

 

K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.

 

 

 

K. HOVNANIAN AT PARK LANE, L.L.C.

 

 

 

K. HOVNANIAN AT RANCHO SANTA
MARGARITA, L.L.C.

 

 

 

K. HOVNANIAN AT RIVERBEND II, L.L.C.

 

 

 

K. HOVNANIAN AT RIVERBEND, L.L.C.

 

 

 

K. HOVNANIAN AT ROWLAND HEIGHTS,
L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 18 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT SHELF COMPANY, L.L.C.

 

 

 

K. HOVNANIAN AT SKYE ISLE, L.L.C.

 

 

 

K. HOVNANIAN AT SUNSETS, L.L.C.

 

 

 

K. HOVNANIAN AT THE CROSBY, L.L.C.

 

 

 

K. HOVNANIAN AT THE GABLES, L.L.C.

 

 

 

K. HOVNANIAN AT THE PRESERVE, L.L.C.

 

 

 

K. HOVNANIAN AT THOMPSON RANCH,
L.L.C.

 

 

 

K. HOVNANIAN AT TRAIL RIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT WINCHESTER, L.L.C.

 

 

 

K. HOVNANIAN T&C MANAGEMENT CO.,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
BAKERSFIELD, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
HEMET, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
MENIFEE VALLEY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT PALM
SPRINGS, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 19 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN’S FOUR SEASONS, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of California,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and Chief

 

 

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey
II, Inc., as member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and Chief

 

 

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 20 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN AT LOWER MACUNGIE
TOWNSHIP I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE
TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MAKEFIELD
TOWNSHIP I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND II,
L.L.C.

 

 

 

K. HOVNANIAN AT NORTHAMPTON. L.L.C.

 

 

 

K. HOVNANIAN AT RAPHO, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN II,
L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

 

 

K. HOVNANIAN AT WEST BRADFORD, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF PENNSYLVANIA,
L.L.C.

 

 

 

K. HOVNANIAN PENNSYLVANIA
ACQUISITIONS, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 21 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN SUMMIT HOMES OF
PENNSYLVANIA, L.L.C.

 

 

 

By:

K. Hovnanian Companies of Pennsylvania,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
FLORIDA, L.L.C.

 

 

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMP SPRINGS,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT FOREST RUN,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RENAISSANCE
PLAZA, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

 

 

K. HOVNANIAN WINDWARD HOMES, L.L.C.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 22 OF 35 TO THE GUARANTY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF MARYLAND,
L.L.C.

 

 

 

By:

Hovnanian Developments of Florida, Inc., as
the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

K. HOVNANIAN COMPANIES, LLC

 

 

 

 

By:

K. Hovnanian Enterprises, Inc., as member
of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey
II, Inc., as member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Larry Sorsby

 

 

 

 

 

J. Larry Sorsby

 

 

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

/s/ Peter S. Reinhart

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------

 